Title: To George Washington from Colonel Henry Sherburne, 23 May 1777
From: Sherburne, Henry
To: Washington, George



Sr
East Greenwich [R.I.] May 23d 1777

I Wrote your Excellency about six Weeks ago informing of the Proficency We had made in Recruiting the Battalion, to which have not as yet Recd an Answer.

Three of the Companies which are raising in Connecticut have Recd that state Bounty which has given us an Opportunity of doing as well there as any of the other Battalions, Most of the Recruits have passed thro the small pox and am this Day Informed that General Parsons has ordered them to New haven.
In Consequence of the Encouragement Given me by this state that they would extend the Bounty to a part of the Regt (together with the absolute Necessity there was of raising the Men) I was induced to appoint two setts of Officers more with Orders to Inlist as many Men as possible with the Continental Bounty, and a Promise of the state Bounty in some short time; which I have Not yet Recd, but expect it will be granted this Week as the Assembly is now sitting—The Inclosed Return (which is the best I Can make as the officers are very much Dispersed) will Inform your Excellency of the Number we have Recruitd.
I have not the least Doubt had the New England states in General Given the same Bounty to the sixteen Additional Battalions as to the Eighty Eight (or never gone beyond the Continental Bounty) my Regt would now been Compleat, We being Confined to Twenty Dollars, Only when others were giving from Two to three Hundred.
Beg your Excellency would direct me as soon as possible where I am to apply for Tents Cloathing, Arms &c.—as nothing of That sort Can be obtained without an Order, There is some Tents in this state which are very good that have not yet been Called for, The Arms should be very glad to have out of the Importation from France that Arrived at the Eastward, as they would be all of one size & Make.
I hope in my next to make your Excellency a proper Regimental Return, and Beg that this may surfice for the present.

          
            Return of the Number of Men Recruited
          
          
            1
            Compy Massachusetts
            31
            }
            Those Recruited without state Bounty
          
          
            1
            Do Rhode Island
            20
          
          
            3
            Do Connecticutt
            110
            
            Those With state and Continental Bounty
          
          
            
            
            161
            
            
          
        

N.B. several Officers out Recruiting not heard from.
I am With Respect Yr Excellencys most Hub. Set.

